Citation Nr: 0117098	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-08 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability.

3.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds of the right elbow.

5.  Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds of the right and left 
shins.

6.  Entitlement to service connection, to include on a 
secondary basis, for right upper extremity disability.

7.  Entitlement to service connection, to include on a 
secondary basis, for right lower extremity disability.

8.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
August 1973.  Service in Vietnam is indicated by the evidence 
of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (the RO) which denied entitlement to 
service connection for PTSD and denied service connection for 
low back disability because the RO determined that new and 
material evidence had not been submitted since a prior final 
denial of service connection.  The February 2000 RO rating 
decision also granted a 20 percent evaluation for the 
veteran's service-connected bilateral hearing loss, denied 
entitlement to compensable evaluations for residuals of shell 
fragment wounds of the right elbow and shins, denied service 
connection for right upper and lower extremity disabilities 
and denied entitlement to a total rating based on 
unemployability due to service-connected disabilities.  The 
veteran duly appealed to the Board.

The Board notes that the veteran, on his VA Form 9 dated in 
June 2000, requested a hearing before a member of the Board 
in Washington, DC.  In a statement dated in March 2001, the 
veteran indicated that he did not desire a hearing before a 
member of the Board.  His request for a Board hearing is 
therefore considered withdrawn.

The issues of entitlement to service connection for PTSD and 
whether new and material evidence has been submitted to 
reopen a claim for service connection for low back disability 
will be decided herein.  The other issues on appeal will be 
addressed in the remand portion of this action.


FINDINGS OF FACT

1.  The veteran has PTSD which originated in service.

2.  An unappealed February 1997 rating decision denied the 
veteran's claim of entitlement to service connection for low 
back disability.

3.  The evidence added to the record since the February 1997 
rating decision is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has PTSD which was incurred in service.  
38 U.S.C.A. § 1110, 1131 (West Supp. 2000); 38 C.F.R. §§ 
3.303, 3.304(f) (2000).

2.  The February 1997 RO rating decision is final.  New and 
material evidence has not since been received to reopen the 
veteran's claim for service connection for low back 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD, and is also seeking to reopen his claim of entitlement 
to service connection for low back disability, which was 
initially denied in an unappealed February 1997 rating 
decision.

In the interest of clarity, the Board will address each issue 
in turn.  With respect to  each issue, the Board will 
initially review the generally applicable law and 
regulations, then briefly review the factual background of 
the case and then discuss the issue on appeal.

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

Pertinent law and regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (2000); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2000). 

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals before March 1, 1999, 
hereinafter Court) set forth the analytical framework and 
line of reasoning for determining whether a veteran was 
exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a 
claim for service connection for PTSD.  In Zarycki, it was 
noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and 
(f), and the applicable provisions contained in VA Manual 21-
1, the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).   

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997). 

Standard of review

Once the evidence has been assembled, the Board has the duty 
to review the entire record and assess the credibility and 
weight to be given to the evidence.  See 38 U.S.C.A. 
§ 7104(a); see also Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), it was held that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

"The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on the record . . . 
.  The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review in this Court.  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran . . . .  The BVA must address all 
relevant medical evidence and provide adequate reasons for 
its evaluation of the credibility and weight of the 
evidence."  Allday v. Brown, 7 Vet. App. 517, 527-8 (1995) 
[citations omitted].

Factual background

Service personnel records show that the veteran served in 
Vietnam as a field artillery batteryman and that he earned 
the Purple Heart.  Service medical records document treatment 
for a shell fragment wound of the right elbow.  Also on file 
is a telegram dated in May 1967, which confirms that the 
veteran was injured in April 1967 when he sustained a 
fragmentation wound to the upper right arm from a mortar 
round.  There is no indication of psychiatric problems in the 
veteran's service medical records.

In several statements on file, the veteran reported that his 
company in service was overrun on at least two occasions by 
the enemy, and that he had been hit twice by mortar rounds.    

Of record are private treatment reports for May 1999 to 
December 1999 which document that the veteran was 
experiencing psychiatric symptoms, including nightmares of 
his Vietnam experiences.  The treatment records also note 
that the veteran had a history of substance abuse.  Pertinent 
diagnoses included PTSD, major depression, alcohol dependence 
and cannabis abuse.

On file is the report of an October 1999 VA general medical 
examination, which includes a diagnosis of PTSD, dependent on 
a follow up psychology consultation.  

The veteran was examined by a VA psychologist later in 
October 1999, at which time the veteran reported a past 
history of substance abuse and indicated that he experienced 
nightmares with Vietnam content, as well as flashbacks.  He 
also reported other psychiatric symptoms.  The veteran stated 
that his unit in service was overrun twice, and that he 
experienced mortar and rocket attacks nightly.  He noted that 
he had received a mortar wound to his right elbow, and he 
also recounted other experiences from service.  The veteran 
informed the examiner that his psychiatric symptoms actually 
began in service.  

The veteran underwent psychological testing in connection 
with the examination, which was suggestive of over-reporting 
and exaggeration of symptoms; the examiner concluded that the 
veteran's clinical profile could not, consequently, be 
interpreted further.  The examiner did note that the 
veteran's score on the PTSD scale was above the average 
expected for those with PTSD.  The examiner concluded that 
the veteran was attempting to appear more dysfunctional than 
he otherwise presented on mental status evaluation.  In 
particular, the examiner explained that, in contrast to his 
subjective report of symptoms, the veteran appeared 
bradykinetic and sedated on clinical examination.  

The examiner noted that the veteran apparently experienced 
some adjustment problems in service, but considered it 
significant that the veteran was able to function adequately 
in service for several years after service in Vietnam.  He 
also considered the veteran's alcohol dependence to play a 
significant role in problems experienced after service.  
While the examiner concluded that the incident resulting in 
the veteran's right elbow shrapnel wound was the stressor 
which caused the most impact, and while he acknowledged that 
the veteran's history would support the existence a traumatic 
stressor, he noted that the results of psychological testing 
mitigated the conclusion that the referenced stressor was 
responsible for any current impairment.  He explained that 
many of the veteran's symptoms could be explained by his 
history of alcohol dependence and the use of medications, and 
he recommended further medical evaluation to address the 
confounding factor of medication mediated central nervous 
system side effects.  The examiner offered a provisional 
diagnostic impression of adjustment disorder with mixed 
emotions, alcohol dependence and possible adverse effects of 
medications, and probable personality disorder.

On file is a statement dated February 14, 2000 by Dr. N.  The 
author indicated that the veteran had been under his care 
since September 1999.  He noted that when he first evaluated 
the veteran, the veteran was extremely depressed with 
significant neurovegetative symptoms of depression.  The 
veteran was also experiencing flashbacks from Vietnam where 
he was wounded in the right arm.  Dr. N. indicated that he 
diagnosed the veteran with PTSD, as well as with depressive 
disorder not otherwise specified with psychotic features, 
cognitive disorder not otherwise specified and alcohol and 
marijuana dependence in early remission.  He indicated that 
when he last saw the veteran, the veteran was still 
experiencing flashbacks of Vietnam, although with less 
frequency and intensity.
 
In a February 23, 2000, statement, Dr. N. clarified that the 
veteran's alcohol and marijuana dependence would soon be in 
full remission, and that this dependence had not had any 
impact on the veteran's current mental condition since May 
1999.


Analysis

Initial matters

The Board notes that during the pendency of the veteran's 
appeal but after his claim was most recently considered by 
the RO, the Veterans Claims Assistance Act of 2000 [VCAA], 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It applies to this case.  The VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the RO has found the claim to be 
well grounded and has provided the veteran with a current VA 
examination with respect to his PTSD.  There is no indication 
of the existence of evidence pertaining to this issue which 
should be obtained.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.

The Board also notes that following transfer of the case to 
the Board, additional evidence was received from the veteran 
including a duplicate of a February 2000 statement by N.N., 
M.D., and a second statement, also dated in February 2000, by 
Dr. N.  Both statements have been described in the factual 
background section above.  The above evidence was submitted 
to the Board without a waiver of initial RO consideration of 
the evidence.  The Board has carefully reviewed the above 
evidence to determine whether a remand pursuant to 38 C.F.R. 
§ 20.1304(c) (2000) is warranted in order to allow the RO to 
initially consider this newly submitted evidence.  

While one of Dr. N's February 2000 statements is a duplicate 
of a statement already considered by the RO, Dr. N's second 
February 2000 statement has never been considered by the RO.  
Nevertheless, in light of the Board's disposition of the 
issue of entitlement to service connection for PTSD discussed 
below, the Board concludes that further delay of the 
appellate process for the purpose of allowing the RO to 
initially consider Dr. N's second statement dated in February 
2000 is not warranted.

Discussion

The veteran essentially contends that he developed PTSD as 
the result of his experiences in service, particularly the 
experience in which he was wounded.  For reasons which will 
be expressed below, the Board believes that the evidence 
demonstrates that the veteran does have PTSD as the result of 
his service experiences.   

As discussed above, for a grant of service connection for 
PTSD, the governing regulation, 38 C.F.R. 3.304(f), requires 
the presence of three elements: (1) A current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in- service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor. 
Cohen, 10 Vet. App. at 138.

As to the second §3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
"engaged in combat with the enemy."  West, 7 Vet. App. at 76.  
The Board is required to "make specific findings of fact as 
to whether or not the veteran was engaged in combat with the 
enemy and, if so, whether the claimed stressor is related to 
such combat."  Zarycki, 6 Vet. App. at 98.  See also 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service medical records confirm that the veteran was wounded 
in a mortar attack in service, receiving a shell fragment 
wound to his right elbow.  Service personnel records show 
that he received the Purple Heart for this incident.  
Therefore, the Board finds that the second element in a claim 
for PTSD, credible supporting evidence that the claimed in-
service stressor actually occurred, has been met.  See 38 
C.F.R. 3.304(f).

With regard to the first and third elements in a claim for 
PTSD, the Board finds that there is a diagnosis of PTSD of 
record, which has been related to the veteran's claimed 
stressor of receiving a shell fragment wound to his right 
elbow in a mortar attack.  Specifically, the Board notes 
that, in addition to private treatment records which show a 
diagnosis of PTSD, Dr. N. indicated that he was treating the 
veteran for symptoms, including flashbacks from Vietnam, 
which were based on the veteran's experiences in Vietnam such 
as when he was wounded in the right arm; Dr. N. diagnosed the 
veteran with PTSD.  

Also of record and in the veteran's favor is a diagnosis of 
PTSD in an October 1999 VA general medical examination.  
However, that diagnosis was not rendered by a specialist in 
psychiatry or psychology and was made dependent on later 
psychological testing of the veteran.

Evidence against the veteran's claim consists of the October 
1999 report of a VA psychologist, who concluded that the 
veteran did not have PTSD.  That examiner's opinion, was 
based primarily on the veteran's invalidation of 
psychological testing results through exaggeration, the 
veteran's clinical presentation, and the examiner's opinion 
that the veteran's symptoms could be explained by his history 
of substance abuse and by the use of medications for other 
problems.  The Board stresses, however, that to say that 
psychological testing was rendered invalid by the veteran's 
responses is not necessarily to say that the referenced tests 
therefore suggest that the veteran does not have PTSD.  
Indeed, the Board notes that the psychologist did not appear 
to have difficulty with diagnosing psychiatric disturbance 
such as adjustment disorder with mixed emotions, and probable 
personality disorder, despite the veteran's performance on 
testing.  

Moreover, although the examiner noted that the veteran's 
subjective symptoms did not correspond to his clinical 
presentation, namely that he appeared somewhat sedated on 
examination, the examiner acknowledged that the veteran's 
current medications could be responsible for his 
presentation.  In addition, although the psychologist 
suggested that the veteran's reported psychiatric symptoms 
could be explained by his history of substance abuse and the 
effects of medication, the examiner also admitted that 
further medical evaluation was required to accurately assess 
at least the effects of the medication.  That further 
evaluation was not accomplished.

In contrast, Dr. N. is a psychiatrist who has treated the 
veteran for a period of time.  
The Board notes that the "treating physician rule" that gives 
the opinions of treating physicians greater weight in 
evaluating medical evidence has been rejected in the context 
of veterans benefits claims.  See Van Slack v. Brown, 5 Vet. 
App. 499 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993).  However, although the Court has specifically 
rejected the "treating physician rule", the Board is 
obligated to articulate reasons or bases for rejecting the 
medical opinion of a treating physician.  Guerrieri, 4 Vet. 
App. at 470-1.

"The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . ." Id.

The Board believes that Dr. N.'s repot demonstrates that he 
has had ample opportunity to evaluate the veteran's 
disability and that his conclusion is based on the veteran's 
history and current symptomatology.  In addition, Dr. N. 
specifically addressed the effects of the veteran's history 
of substance abuse in his February 23, 2000, statement when 
he indicated that the referenced substance abuse was actually 
close to remission, and had not played a role in the 
veteran's psychiatric presentation since at least May 1999.  

Since Dr. N.'s opinion is based on his expertise as a 
psychiatrist as well as his familiarity with the veteran in a 
treatment setting, and as the opinion by the October 1999 
psychologist is unpersuasive in many respects and admittedly 
incomplete, the Board finds Dr. N's February 2000 statements 
to be of greater probative value than the opinion of the 
October 1999 VA psychologist.  Thus, the Board finds that the 
first and third elements of PTSD, a current medical diagnosis 
of PTSD and medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor, have been met.  

Accordingly, since the Board finds that the veteran has 
submitted competent evidence of a current diagnosis of PTSD; 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in-service stressor, the Board concludes that the weight of 
competent and credible evidence supports a grant of service 
connection for PTSD.  Thus, the benefit sought on appeal is 
granted. 


2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability.

The veteran is also seeking to reopen his claim of 
entitlement to service connection for low back disability, 
which was initially denied in an unappealed February 1997 
rating decision.

Pertinent Law and Regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 
C.F.R. § 3.303 (2000).  Service incurrence or aggravation of 
arthritis  during wartime service may be presumed if it is 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Congenital or developmental defects are not diseases or 
injuries for the purposes of service connection. 38 C.F.R. 
§§ 3.303(c), 4.9 (2000).  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.


Finality/new and material evidence

The submission of new and material evidence by a VA claimant 
to reopen a previously denied claim is a jurisdictional 
prerequisite to the reexamination of the veteran's claim by 
VA and the Board.  The Board is obligated by law to conduct a 
de novo review of this issue.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.1103 (2000).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. 20.200 (2000).  

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring VA's 
duty to assist has been fulfilled.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions concerning matters such as etiology of diseases and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically stated: 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

The VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 [VCAA], Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) [to be codified at 38 U.S.C. § 5103A], pertaining to 
VA's duty to assist veterans in the development of their 
claims, appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    

Factual Background

Evidence of record in February 1997

In August 1996, the veteran filed a claim of entitlement to 
service connection for low back disability.  This claim was 
denied in a final February 1997 rating action.  The relevant 
evidence of record at the time of the February 1997 RO denial 
of that claim may be summarized as follows.

As indicated in the Introduction, the veteran served from 
October 1963 to August 1973.  He received the Purple Heart 
and is service connected for shell fragment wounds of his 
right elbow and right and left shins.

Service medical records are negative for any complaints, 
finding or diagnosis of low back disability, other than a 
notation that the veteran had kyphosis.  Kyphosis is abnormal 
backward curvature of the spine.  Godfrey v. Brown, 7 Vet. 
App. 398, 403 (1995) [citing Webster's Medical Desk 
Dictionary 369].  Records associated with a report of a 
Physical Evaluation Board [PEB Report] conducted at the U.S. 
Naval Hospital in Oakland, California was negative for any 
reference to low back disability.  

There are no pertinent medical records for many years after 
the veteran left service.

Private medical records from C.H., M.D. for May 1996 to June 
1996 show treatment for lumbar osteoarthritis.  There is no 
reference to the veteran's period of service.

The report of September 1996 VA examination of the veteran 
records his contention that he began experiencing an acute 
lumbosacral spine strain in service following excessive 
lifting.  The veteran indicated that he received no specific 
therapy other than temporary light duty and muscle relaxants.  
He indicated that he experienced intermittent low back pain 
since service.  Physical examination of the low back was 
normal and was negative for any reference to low back scars.  
X-ray studies showed the presence of mild degenerative 
changes of the lumbar spine.  The veteran was diagnosed with 
intermittent lumbosacral strain.

The February 1997 RO decision 

In its February 1997 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for low 
back disability.  The RO noted that the evidence on file did 
not include a medical opinion linking the veteran's low back 
disability to his service or include medical evidence that 
the arthritis affecting the veteran's low back was manifested 
in service or within one year thereafter.

The veteran was informed of the February 1997 RO decision by 
letter dated February 27, 1997.  He did not appeal that 
decision.   

The "new" evidence

Pertinent evidence added to the record following the February 
1997 rating decision includes private treatment reports for 
October 1978 to December 1999.  The evidence also includes 
several statements by the veteran, the report of an October 
1999 VA examination and a February 2000 statement by Dr. N.

The private treatment reports show that the veteran was 
treated in 1999 for low back strain.

In his statements, the veteran contends that he suffered back 
injury when his low back was struck by shrapnel from a mortar 
blast.  He alleges that he reported his back injury to the 
Naval Hospital in Oakland California, and alleged that the 
discharge summary from that hospital supports his 
contentions. 

The October 1999 VA examination report records that, 
according to the veteran's wife, the veteran had a 35 year 
history of intermittent lower back pain which radiated to his 
right lower extremity.  Following physical examination, as 
well as X-ray studies showing the presence of early 
osteoarthritis of the lumbar spine, the veteran was diagnosed 
with lower back pain with right lumbar radiculopathy, and 
with chronic lumbosacral strain.

The February 2000 statement by Dr. N. indicates that the 
veteran had multiple medical problems, including low back 
pain.  The veteran's service as not mentioned. 

Analysis

Initial matter

As noted above, the VCAA does not appear to apply in 
situations, such as this, in which a veteran seeks to reopen 
a previously denied claim.

Discussion

In February 1997, the RO denied the veteran's claim of 
entitlement to service connection for low back disability.  
The veteran was notified of this decision in a February 1997 
letter from the RO.  No notice of disagreement or other 
pertinent correspondence was received from the veteran within 
the one-year period following this decision.  Thus, the 
February 1997 RO decision became final.  38 U.S.C.A. 7105; 38 
C.F.R. 20.201, 20.302, 20.1103 (2000).  

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge, supra.

As described previously, the evidence before the RO in 
February 1997 was entirely negative for any medical evidence 
linking any current low back disability to the veteran's 
service, or suggesting that the veteran's low back arthritis 
was manifest either in service or within a year thereafter.  
The evidence before the RO in February 1997 included the 
reports of September 1996 VA examinations.

With respect to whether any of the newly submitted evidence 
bears directly and substantially upon the specific matter 
under consideration, namely whether the veteran's current low 
back disability is etiologically related to service, the 
record reflects that, with the exception of the veteran's own 
statements, none of the evidence added to the claims files 
since the February 1997 rating decision addresses whether any 
low back disability of the veteran is related to his period 
of service, or whether any low back arthritis was present 
either in service or within one year thereafter. 

The October 1999 VA examination report documents the presence 
of current low back disability.  Notably, however, the 
examiner did not otherwise address the etiology of any low 
back disability.  Therefore, while the October 1999 
examination report is new, it is not material, since the 
examiner did not address the etiology of the veteran's low 
back disability. 

The February 2000 statement by Dr. N. indicates only that the 
veteran had multiple medical problems, including low back 
pain.  Since Dr. N., did not address the etiology of any low 
back disorder, his statement, while new, is not material. 

Evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service.  See, e.g., Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).  Therefore, while the above records 
may be new, they are not material, since in the context of 
the instant claim, in order to constitute "material" 
evidence, the recently submitted evidence must at least 
suggest a link between any low back disability and the 
veteran's period of service.

With respect to the statements submitted by the veteran since 
the February 1997 rating decision, the veteran has now 
alleged that his low back disability is the product of a 
mortar wound received in service, whereas prior to the 
February 1997 RO decision he contended that the back 
disability was due to lifting in service.  In essence, the 
veteran is merely raising a new etiological theory of 
entitlement for low back disability.  Compare Ashford v. 
Brown, 10 Vet. App. 120 (1997) [a new etiological theory does 
not constitute a new claim].  Moreover, as a layperson 
without medical training, the veteran is not competent to 
offer an opinion regarding medical diagnosis or causation.  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically stated: 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

In sum, the veteran's statements are of no probative value 
with respect to whether any current low back disability is 
related to service, and therefore do not constitute material 
evidence with which to reopen his claim.  See, generally, 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In short, the February 1997 RO decision determined that there 
was no competent medical evidence linking the veteran's low 
back disability to service, or suggesting the presence of low 
back arthritis either in service or within one year of 
service discharge.  The evidence submitted since that 
decision dos not serve to address those matters.  
Accordingly, the Board concludes that the additional evidence 
submitted by the veteran in order to reopen his claim for 
entitlement to service connection for low back disability 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Board therefore finds that new and material 
evidence has not been submitted.  The veteran's claim of 
entitlement to service connection for low back disability is 
not reopened, and the benefit sought on appeal remains 
denied.


ORDER

Service connection for PTSD is granted.

New and material evidence not having been submitted, 
reopening of the claim for service connection for low back 
disability is denied.


REMAND

The veteran contends that the evaluations currently assigned 
the residuals of his shell fragment wounds of his shins and 
right elbow, as well as his bilateral hearing loss, do not 
accurately reflect the severity of those disabilities.  He 
also contends that his service-connected disabilities render 
him unemployable.  The veteran lastly contends that he has 
right upper and lower extremity disability either as a result 
of service, or as secondary to his service-connected 
residuals of shell fragment wounds of the shins and right 
elbow.

As discussed in the preceding section, service connection for 
PTSD is warranted.  The Board does not have jurisdiction to 
determine the initial evaluation for that disability in the 
first instance.  See Grantham v. Brown, 114 F.3d 1156 (1997).  
Since adjudication of the issue of entitlement to a total 
rating based on unemployability due to service-connected 
disabilities will now require consideration of the evaluation 
assigned the veteran's PTSD, the issue of entitlement to a 
total rating must be remanded.  See Begin v. Derwinski, 3 
Vet. App. 257, 258 (1992).  The Board further notes that none 
of the veteran's VA examiners has addressed the impact of his 
service-connected disabilities on his employability.

The Board notes that the veteran is apparently in receipt of 
disability benefits from the Social Security Administration 
(SSA) since November 1999.  There is no indication that the 
RO has attempted to obtain records from the SSA.  Since any 
outstanding records in the possession of the SSA are 
potentially relevant to the veteran's claims for increased 
ratings, and are clearly relevant to any determination of the 
veteran's employability due to his service-connected 
disabilities, those records should be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With respect to the claim for service connection for right 
upper and lower extremity disabilities, the veteran contends 
either that those disabilities originated in service, or that 
those disabilities are secondary to his service-connected 
shell fragment wounds of the right elbow and shins.  

The veteran was afforded a VA examination in October 1999, at 
which time his claims file was apparently not reviewed by the 
examiner.  The examiner noted that the veteran's wife 
supplied almost all of the veteran's medical history, and 
that she reported a questionable history of a cerebrovascular 
accident in the veteran with right hemiparesis.  Physical 
examination disclosed the presence of some diminished muscle 
strength in the right upper and lower extremities, as well as 
slightly diminished deep tendon reflexes in the right upper 
extremity, and hyperesthesia to pinprick in right upper and 
lower extremities.  The examiner diagnosed the veteran as 
likely status post cerebrovascular accident with residual 
right hemiparesis.  There is no indication that the examiner 
attempted to verify a medical history of hemiparesis.

In a February 2000 statement, Dr. N. noted that the veteran 
had multiple medical problems, including substance abuse and 
polyneuropathy.  There is a hint of relationship between the 
two, although this is not clear in the evidence currently of 
record.  
 
The Board believes that another examination should be 
scheduled to evaluate the veteran's claimed right upper and 
lower extremity disabilities.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) [medical examination must consider the 
records of prior examinations and treatment in order to 
assure a fully informed examination].   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment by any health 
care providers, including VA, who 
may possess additional records 
pertinent to his pending claims.  
After obtaining any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file all 
records identified by the veteran 
which are not currently on file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  The RO should also attempt to 
obtain a copy of the SSA decision 
awarding or denying the veteran 
disability benefits, including a 
copy of the record upon which the 
veteran's award or denial of SSA 
disability benefits was based, and a 
copy of the records associated with 
any subsequent disability 
determinations by the SSA.

4.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA physical examination to determine 
the extent of impairment caused by  
his service-connected residuals of 
shell fragment wounds of the right 
elbow and shins, and the nature, 
extent and etiology of any 
disability of the right upper 
extremity and the right lower 
extremity.  The examination report 
must be associated with the 
veteran's VA claims folder.  

5.  The RO should also arrange for 
the veteran to undergo a VA 
audiological examination to 
determine the extent of impairment 
caused by  his service-connected 
bilateral hearing loss, tinnitus and 
perforation of the right tympanic 
membrane.  The examination report 
must be associated with the 
veteran's VA claims folder. 

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the VCAA.  Then, the 
RO should readjudicate the issues on 
appeal.

If the benefits sought on appeal are not granted, in whole or 
in part, the RO should issue a Supplemental Statement of the 
Case for the issues in appellate status and inform the 
veteran of any issue with respect to which further action is 
required to perfect an appeal.  If appropriate, the 
Supplemental Statement of the Case should provide the veteran 
with the applicable law and regulations pertaining to claims 
for service connection on a secondary basis.  The veteran and 
his representative should be provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 


